



Exhibit 10.30
WAGEWORKS, INC.
CHANGE IN CONTROL AND SEVERANCE AGREEMENT
This Change in Control and Severance Agreement (the “Agreement”) is made between
WageWorks, Inc. (the “Company”) and ____ (the “Executive”), effective on the
date of the Company’s signature below.
This Agreement provides certain protections to the Executive in connection with
a change in control of the Company or in connection with the involuntary
termination of the Executive’s employment under the circumstances described in
this Agreement.
The Company and the Executive agree as follows:
1.Term of Agreement. This Agreement will terminate when all of the obligations
under this Agreement have been satisfied.
2.At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and will continue to be at-will, as defined under
applicable law.
3.Severance Benefits.
(a)    Non-CIC Qualified Termination. On a Non-CIC Qualified Termination, the
Executive will be eligible to receive the following payment and benefits from
the Company, subject to Executive satisfying the terms and conditions of Section
5:
(i)    Salary Severance. The Company will pay to Executive continuing payments
of severance pay at a rate equal to Executive’s Base Salary for a period of
twelve (12) months, which will be paid in installments over the severance period
with the first payment to commence on the first Company payroll date following
the effective date of the Release (and include any severance payments that
otherwise would have been paid to Executive since the date of the Executive’s
Qualified Termination), with any remaining payments paid in accordance with the
Company’s normal payroll practices for the remainder of the severance period
following Executive’s Qualified Termination (subject to any delay as may be
required by Section 5(c)).
(ii)    Health Benefit. Subject to Section 3(d), the Company will pay the
premiums for the Executive and the Executive’s eligible dependents to continue
healthcare coverage at the rates then in effect for active employees, subject to
any subsequent changes in rates that are generally applicable to our active
employees (the “Health Benefit”), until the earlier of (A) a period of 12 months
from the date of the Executive’s Qualified Termination, (B) the date upon which
the Executive and/or the Executive’s eligible dependents becomes covered under
similar plans or (C) the date upon which the Executive ceases to be eligible for
coverage under COBRA or other applicable law or policy governing such coverage.


1

--------------------------------------------------------------------------------




(b)    CIC Qualified Termination. On a CIC Qualified Termination, the Executive
will be eligible to receive the following payment and benefits from the Company,
subject to Executive satisfying the terms and conditions of Section 5:
(i)    Salary Severance. A lump-sum payment equal to 100% of the Executive’s
Base Salary, which will be paid on the first Company payroll date following the
effective date of the Release (subject to any delay as may be required by
Section 5(c)).
(ii)    Bonus Severance. A lump-sum payment equal to 100% of the Executive’s
target annual bonus as in effect for the fiscal year in which the CIC Qualified
Termination occurs, which will be paid on the first Company payroll date
following the effective date of the Release (subject to any delay as may be
required by Section 5(c)).
(iii)    Health Benefit. Subject to Section 3(d), the Company will provide
Health Benefit until the earlier of (A) a period of 12 months from the date of
the Executive’s Qualified Termination, (B) the date upon which the Executive
and/or the Executive’s eligible dependents becomes covered under similar plans
or (C) the date upon which the Executive ceases to be eligible for coverage
under COBRA or other applicable law or policy governing such coverage.
(iv)    Equity Vesting. 100% of the then-unvested shares subject to each of the
Executive’s then-outstanding Company equity awards will immediately vest and, in
the case of options and stock appreciation rights, will become exercisable (for
avoidance of doubt, no more than 100% of the shares subject to the
then-outstanding portion of an equity award may vest and become exercisable
under this provision). In the case of a Company equity award with
performance-based vesting, unless otherwise specified in the applicable equity
award agreement governing such award, all performance goals and other vesting
criteria will be deemed achieved at 100% of target levels. Any restricted stock
units, performance shares, performance units, and/or similar full value awards
that vest under this paragraph will be settled on the effective date of the
Release (subject to any delay as may be required by Section 5(c)).
(c)    Death of the Executive.
(i)    Unpaid Amounts. If the Executive dies before all payments or benefits the
Executive is entitled to receive under this Agreement have been paid, the unpaid
amounts will be paid to the Executive’s designated beneficiary, if living, or
otherwise to the Executive’s personal representative in a lump-sum payment as
soon as possible following the Executive’s death.
(ii)    Equity Vesting. 100% of the then-unvested shares subject to each of the
Executive’s then-outstanding Company equity awards will immediately vest and, in
the case of options and stock appreciation rights, will become exercisable (for
avoidance of doubt, no more than 100% of the shares subject to the
then-outstanding portion of a Company equity award may vest and become
exercisable under this provision). Any restricted stock units, performance
shares, performance units, and/or similar full value awards that vest under this
paragraph will be settled on the effective date of the Release (subject to any
delay as may be required by Section 5(c)).


2

--------------------------------------------------------------------------------




(d)    Conditions to Receipt of Health Benefit. To the extent the Executive is
covered under the Company’s U.S. health plans as of the time of the Executive’s
Qualified Termination, the Executive’s receipt of Health Benefit is subject to
the Executive electing COBRA continuation coverage within the time period
prescribed pursuant to COBRA for the Executive and the Executive’s eligible
dependents. If the Company determines in its sole discretion that it cannot
provide the Health Benefit without potentially violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company will in lieu thereof provide to the Executive a taxable monthly
payment payable on the Company’s regularly scheduled payroll dates (except as
provided by the following sentence), in an amount equal to the monthly COBRA
premium that the Executive would be required to pay to continue his or her group
health coverage in effect on the date of his or her Qualified Termination (which
amount will be based on the rates then in effect for active employees, subject
to any subsequent changes in rates that are generally applicable to our active
employees) (each, a “Health Replacement Payment”), which Health Replacement
Payments will be made regardless of whether the Executive elects COBRA
continuation coverage and will end on the earlier of (x) the date upon which the
Executive obtains other employment or (y) the date the Company has paid an
amount totaling the number of Health Replacement Payments equal to the number of
months in the applicable Health Benefit period. For the avoidance of doubt, the
Health Replacement Payments may be used for any purpose, including, but not
limited to continuation coverage under COBRA, and will be subject to all
applicable tax withholdings. Notwithstanding anything to the contrary under this
Agreement, if at any time the Company determines in its sole discretion that it
cannot provide the Health Replacement Payments without violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Executive will not receive the Health Replacement Payments or any further
Health Benefit.
(e)    Transfer between the Company Group. For purposes of this Agreement, if
the Executive is involuntarily transferred from one member of the Company Group
to another, the transfer will not be a termination without Cause but may give
the Executive the ability to resign for Good Reason, subject to Section 7(l).
(f)    Exclusive Remedy. In the event of a termination of the Executive’s
employment with the Company Group, the provisions of this Agreement are intended
to be and are exclusive and in lieu of any other rights or remedies to which the
Executive may otherwise be entitled, whether at law, tort or contract, in
equity. The Executive will be entitled to no benefits, compensation or other
payments or rights upon termination of employment other than those benefits
expressly set forth in this Agreement, subject to applicable law.
4.Accrued Compensation. On any termination of the Executive’s employment with
the Company Group, the Executive will be entitled to receive all accrued but
unpaid paid-time off (if any), expense reimbursements, wages, and other benefits
due to the Executive under any Company-provided plans, policies, and
arrangements.
5.Conditions to Receipt of Severance.
(a)    Separation Agreement and Release of Claims. The Executive’s receipt of
any severance payments or benefits upon the Executive’s Qualified Termination
under Section 3 is subject


3

--------------------------------------------------------------------------------




to the Executive signing and not revoking the release of claims in substantially
the form set forth on Exhibit A (the “Release” and that requirement, the
“Release Requirement”), which must become effective and irrevocable no later
than the 60th day following the Executive’s Qualified Termination (the “Release
Deadline”). If the Release does not become effective and irrevocable by the
Release Deadline, the Executive will forfeit any right to severance payments or
benefits under Section 3. In no event will severance payments or benefits under
Section 3 be earned or provided until the Release actually becomes effective and
irrevocable.
(b)    Return of Company Property. The Executive’s receipt of any severance
payments or benefits upon the Executive’s Qualified Termination under Section 3
is subject to the Executive returning all documents and other property provided
to Executive by any member of the Company Group (with the exception of a copy of
the Employee Handbook and personnel documents specifically relating to
Executive), developed or obtained by Executive in connection with his employment
with the Company Group, or otherwise belonging to the Company Group.
(c)    Section 409A. The Company intends that all payments and benefits provided
under this Agreement or otherwise are exempt from, or comply with, the
requirements of Section 409A of the Code and any guidance promulgated under
Section 409A of the Code (collectively, “Section 409A”) so that none of the
payments or benefits will be subject to the additional tax imposed under
Section 409A, and any ambiguities in this Agreement will be interpreted in
accordance with this intent. No payment or benefits to be paid to the Executive,
if any, under this Agreement or otherwise, when considered together with any
other severance payments or separation benefits that are considered deferred
compensation under Section 409A (together, the “Deferred Payments”) will be paid
or otherwise provided until the Executive has a “separation from service” within
the meaning of Section 409A. In the event that it is possible for the Release
Deadline to occur in the calendar year immediately following the calendar year
of Executive’s Qualified Termination, then any Deferred Payments otherwise
payable under this Agreement prior to the 60th day following such Qualified
Termination will be paid on the 60th day following Qualified Termination, and
any subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit under this Agreement.
Further, if, at the time of the Executive’s termination of employment, the
Executive is a “specified employee” within the meaning of Section 409A, then the
payment of the Deferred Payments will be delayed to the extent necessary to
avoid the imposition of the additional tax imposed under Section 409A, which
generally means that the Executive will receive payment on the first payroll
date that occurs on or after the date that is 6 months and 1 day following the
Executive’s termination of employment. The Company reserves the right to amend
this Agreement as it considers necessary or advisable, in its sole discretion
and without the consent of the Executive or any other individual, to comply with
any provision required to avoid the imposition of the additional tax imposed
under Section 409A or to otherwise avoid income recognition under Section 409A
prior to the actual payment of any benefits or imposition of any additional tax.
Each payment, installment, and benefit payable under this Agreement is intended
to constitute a separate payment for purposes of U.S. Treasury Regulation
Section 1.409A-2(b)(2). In no event will any member of the Company Group
reimburse the Executive for any taxes that may be imposed on the Executive as a
result of Section 409A.


4

--------------------------------------------------------------------------------




(d)    Resignation of Officer and Director Positions. The Executive’s receipt of
any severance payments or benefits upon the Executive’s Qualified Termination
under Section 3 is subject to the Executive resigning from all officer and
director positions with all members of the Company Group and Executive executing
any documents the Company may require in connection with the same.
(e)    Restrictive Covenants. The Executive’s receipt of any severance payments
or benefits upon the Executive’s Qualified Termination under Section 3 is
subject to the Executive complying with the restrictive covenants set forth in
the CIIA, including the covenant with respect to nonsolicitation. In the event
the Executive violates the CIIA, or elects to engage or otherwise engages in any
of the activities precluded by the restrictive covenants in the CIIA, the
Executive shall not be entitled, after the date of such violation or activity
(as the case may be), to receive any additional severance payments or benefits
under this Agreement.
6.Limitation on Payments.
(a)    Reduction of Severance Benefits. If any payment or benefit that the
Executive would receive from any Company Group member or any other party whether
in connection with the provisions in this Agreement or otherwise (the “Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Payment will be equal to
the Best Results Amount. The “Best Results Amount” will be either (x) the full
amount of the Payment or (y) a lesser amount that would result in no portion of
the Payment being subject to the Excise Tax, whichever of those amounts, taking
into account the applicable federal, state and local employment taxes, income
taxes and the Excise Tax, results in the Executive’s receipt, on an after-tax
basis, of the greater amount. If a reduction in payments or benefits
constituting parachute payments is necessary so that the Payment equals the Best
Results Amount, reduction will occur in the following order: reduction of cash
payments; cancellation of accelerated vesting of stock awards; reduction of
employee benefits. In the event that acceleration of vesting of stock award
compensation is to be reduced, the acceleration of vesting will be cancelled in
the reverse order of the date of grant of the Executive’s equity awards unless
the Executive elects in writing a different order for cancellation. The
Executive will be solely responsible for the payment of all personal tax
liability that is incurred as a result of the payments and benefits received
under this Agreement, and the Executive will not be reimbursed by any member of
the Company Group for any of those payments of personal tax liability.
(b)    Determination of Excise Tax Liability. The Company will select a
professional services firm to make all of the determinations required to be made
under these paragraphs relating to parachute payments. The Company will request
that firm provide detailed supporting calculations both to the Company and the
Executive prior to the date on which the event that triggers the Payment occurs
if administratively feasible, or subsequent to that date if events occur that
result in parachute payments to the Executive at that time. For purposes of
making the calculations required under these paragraphs relating to parachute
payments, the firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith determinations
concerning the application of the Code. The Company and the Executive will
furnish to the firm any information and documents as the firm may reasonably
request in order to make a determination under these paragraphs relating to
parachute payments. The Company will bear all costs the firm may reasonably
incur in


5

--------------------------------------------------------------------------------




connection with any calculations contemplated by these paragraphs relating to
parachute payments. Any determination by the firm will be binding upon the
Company and the Executive, and the Company will have no liability to the
Executive for the determinations of the firm.
7.Definitions. The following terms referred to in this Agreement will have the
following meanings:
(a)    “Base Salary” means the Executive’s annual base salary as in effect
immediately prior to the Executive’s Qualified Termination (or if the
termination is due to a resignation for Good Reason based on a material
reduction in base salary, then the Executive’s annual base salary in effect
immediately prior to the reduction) or, if the Executive’s Qualified Termination
is a CIC Qualified Termination and the amount is greater, at the level in effect
immediately prior to the Change in Control.
(b)    “Board” means the Company’s Board of Directors or its authorized
committee.
(c)    “Cause” means the occurrence of any of the following: (i) commission of
any act of fraud, embezzlement or commission of, or plea of nolo contendere to,
a felony, (ii) any intentional use or intentional disclosure by Executive of
confidential information or trade secrets of any member of the Company Group,
(iii) any other intentional misconduct by Executive adversely affecting the
business or affairs of any member of the Company Group, (iv) Executive’s failure
to cure any breach of Executive’s obligations under the CIIA after written
notice of such breach from the Company and a reasonable cure period of at least
30 days (v) Executive’s continued failure to perform the duties and
responsibilities of Executive’s position after there has been delivered to
Executive a written demand for performance from Executive’s supervisor which
describes the basis for the supervisor’s belief that Executive has not
substantially performed Executive’s duties and provides Executive with at least
14 days to take corrective action, (vi) intentional disregard of the Company’s
policies and procedures so as to cause loss, damage or injury to the property,
reputation or employees of any member of the Company Group, or (vii) Executive’s
failure to reasonably cooperate in any internal or governmental investigation or
other proceeding involving any member of the Company Group. The foregoing
definition shall not be deemed to be inclusive of all the acts or omissions
which any member of the Company Group may consider as grounds for the dismissal
or discharge of the Executive or any other individual in the service of the
Company Group, but a dismissal for such other acts or omissions shall not
constitute “Cause” for purposes of this Agreement.
(d)    “Change in Control” has the meaning set forth in the Company’s 2010
Equity Incentive Plan, as hereinafter may be amended.
(e)    “Change in Control Period” means the period beginning on the Change in
Control and ending 12 months following a Change in Control.
(f)    “CIIA” means the Confidential Information and Inventions Assignment
Agreement signed by Executive on [_______].
(g)    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.


6

--------------------------------------------------------------------------------




(h)    “Code” means the Internal Revenue Code of 1986, as amended.
(i)    “Company Group” means the Company and its subsidiaries.
(j)    “Disability” means the inability of Executive, by reason of any injury or
illness, to properly perform the Executive’s normal duties and responsibilities
of the Executive’s position with a member of the Company Group for a period of
more than one hundred eighty (180) consecutive days.
(k)    “Employment Letter” means the employment letter between the Company and
the Executive dated [_______].
(l)    “Good Reason” means the termination of the Executive’s employment with
the Company Group by the Executive in accordance with the next sentence after
the occurrence of one or more of the following events without the Executive’s
express written consent: (i) a material reduction in total cash compensation
opportunity as in effect immediately prior to the earlier of the date
Executive’s Qualified Termination or Change in Control; provided, however, that
a reduction of 10% or more is deemed to be material for such purpose (ii)
material breach by Company any of its obligations under any written agreement
with Executive, (iii) material relocation of the Executive’s principal place of
employment, with a relocation that is more than 25 miles from the location of
the Executive’s principal place of employment as in effect immediately prior to
the Change in Control, or (iv) material reduction in job duties, authority, or
responsibilities as in effect immediately prior to the earlier of the date of
the Executive’s Qualified Termination or the Change in Control. In order for the
termination of the Executive’s employment with a Company Group member to be for
Good Reason, the Executive must not terminate employment without first providing
written notice to the Company of the acts or omissions constituting the grounds
for “Good Reason” within 90 days of the initial existence of the grounds for
“Good Reason” and a cure period of 30 days following the date of written notice
(the “Cure Period”), the grounds must not have been cured during that time, and
the Executive must terminate the Executive’s employment within 30 days following
the Cure Period.
(m)    Government Agencies means any federal, state or local government agency
or commission, including the Securities and Exchange Commission, the Equal
Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board.
(n)     “Qualified Termination” means (i) a termination of the Executive’s
employment with the Company Group either (A) by a Company Group member without
Cause (excluding by reason of Executive’s death or Disability) or (B) by the
Executive for Good Reason, in either case, during the Change in Control Period
(a “CIC Qualified Termination”) or (ii) a termination of the Executive’s
employment with the Company Group by a Company Group member without Cause
outside of the Change in Control Period (a “Non-CIC Qualified Termination”).
8.Successors.
(a)    The Company’s Successors. Any successor (whether direct or indirect and
whether by purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the


7

--------------------------------------------------------------------------------




Company Group’s business and/or assets must assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform those obligations in the absence of a succession. For all purposes under
this Agreement, the terms “Company” and “Company Group” will include any
successor to their business and/or assets which executes and delivers the
assumption agreement described in this Section 8(a) or which becomes bound by
the terms of this Agreement by operation of law.
(b)    The Executive’s Successors. The terms of this Agreement and all rights of
the Executive under this Agreement will inure to the benefit of, and be
enforceable by, the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.
9.Notice.
(a)    General. All notices and other communications required or permitted under
this Agreement shall be in writing and will be effectively given (i) upon actual
delivery to the party to be notified, (ii) upon transmission by e-mail, (iii) 24
hours after confirmed facsimile transmission, (iv) 1 business day after deposit
with a recognized overnight courier or (v) 3 business days after deposit with
the U.S. Postal Service by first class certified or registered mail, return
receipt requested, postage prepaid, addressed (A) if to the Executive, at the
address the Executive shall have most recently furnished to the Company in
writing, (B) if to the Company, at the following address:
WageWorks, Inc.
1100 Park Place, 4th Floor
San Mateo, California 94403
Attention: Chief Executive Officer
(b)    Notice of Termination. Any termination of Executive by a Company Group
member for Cause will be communicated by a notice of termination to the
Executive, and any termination by the Executive for Good Reason will be
communicated by a notice of termination to the Company, in each case given in
accordance with Section 9(a) of this Agreement. The notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than 30 days after the later of (i) the giving of
the notice or (ii) the end of any applicable cure period). Resignation. The
termination of the Executive’s employment for any reason will also constitute,
without any further required action by the Executive, the Executive’s voluntary
resignation from all officer and/or director positions held at any member of the
Company Group, and at the Board’s request, the Executive will execute any
documents reasonably necessary to reflect that resignation.


8

--------------------------------------------------------------------------------




10.Miscellaneous Provisions.
(a)    No Duty to Mitigate. The Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any payment be
reduced by any earnings that the Executive may receive from any other source.
(b)    Waiver; Amendment. No provision of this Agreement will be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by an authorized officer of the Company (other than the
Executive) and by the Executive. No waiver by either party of any breach of, or
of compliance with, any condition or provision of this Agreement by the other
party will be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
(c)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
(d)    Entire Agreement. This Agreement, together with the Employment Letter and
CIIA, constitutes the entire agreement of the parties and supersedes in their
entirety all prior representations, understandings, undertakings or agreements
(whether oral or written and whether expressed or implied) of the parties with
respect to the subject matter of this Agreement, including, for the avoidance of
doubt, any other employment letter or agreement, severance policy or program, or
equity award agreement.
(e)    Choice of Law. This Agreement will be governed by the laws of the State
of California without regard to California’s conflicts of law rules that may
result in the application of the laws of any jurisdiction other than California.
To the extent that any lawsuit is permitted under this Agreement, the Executive
hereby expressly consents to the personal and exclusive jurisdiction and venue
of the state and federal courts located in California for any lawsuit filed
against the Executive by the Company.
(f)    Arbitration.
(i)    Each party agrees that any and all disputes which arise out of or relate
to the Executive’s employment, the termination of the Executive’s employment or
the terms of this Agreement shall be resolved through final and binding
arbitration. Such arbitration shall be in lieu of any trial before a judge
and/or jury, and the Executive and Company expressly waive all rights to have
such disputes resolved through trial before a judge and/or jury. Such disputes
shall include, without limitation, claims for breach of contract or of the
covenant of good faith and fair dealing, claims of discrimination, violation of
public policy, claims under any federal, state or local law or regulation now in
existence or hereinafter enacted and as amended from time to time concerning in
any way the subject of the Executive’s employment with the Company or its
termination. Executive understands that Executive may bring a proceeding as a
Private Attorney General, as permitted by California law. Executive understands
that this Agreement does not prohibit Executive from pursuing an administrative
claim with a local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment,
including, but not limited to, the Department of Fair


9

--------------------------------------------------------------------------------




Employment and Housing, the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Securities and Exchange Commission, or the
Workers’ Compensation Board. This Agreement does, however, preclude Executive
from pursuing a court action regarding any such claim, except as permitted by
law. Executive further understands that this agreement to arbitrate also applies
to any disputes that the Company may have with Executive. Executive understands
that nothing in this Agreement constitutes a waiver of any rights Executive may
have under applicable law, including, but not necessarily limited to, Section 7
of the National Labor Relations Act or the Sarbanes-Oxley Act, including any
rights prohibiting compulsory arbitration. Similarly, nothing in this agreement
prohibits Executive from engaging in protected activity (as defined herein).
(ii)    Arbitration shall be held in San Mateo County, California and conducted
in accordance with the Employment Arbitration Rules and Mediation Procedures of
the American Arbitration Association (“AAA Rules”), provided, however, that the
arbitrator shall allow the discovery authorized by California Code of Civil
Procedure section 1282, et seq., or any other discovery authorized or required
by applicable law in arbitration proceedings. To the extent that any of the AAA
Rules or anything in this Section 10(f) conflict with applicable law, the
arbitration procedures required by applicable law shall govern.
(iii)    During the course of the arbitration, the Company will pay the
arbitrator’s fee and any other type of expense or cost that the Executive would
not otherwise be required to bear if she were free to bring the dispute or claim
in court and any other expense or cost that is unique to arbitration. The
Company and the Executive shall each bear their own respective attorneys’ fees
incurred in connection with the arbitration, and the arbitrator shall award
reasonable attorneys’ fees and costs of arbitration to the prevailing party. If
there is a dispute as to whether the Executive or the Company is the prevailing
party in the arbitration, the arbitrator will decide the issue. Executive
acknowledges and agrees that Executive is executing this agreement voluntarily
and without any duress or undue influence by the Company or anyone else.
Executive further acknowledges and agrees that Executive has carefully read this
Section 10(f) and has asked any questions needed for Executive to understand the
terms, consequences, and binding effect of this arbitration provision and fully
understand it, including that Executive is waiving Executive’s right to a jury
trial. Finally, Executive agrees that Executive has been provided an opportunity
to seek the advice of an attorney of my choice before signing this Agreement.
(iv)    The arbitrator shall issue a written award that sets forth the essential
findings of fact and conclusions of law on which the award is based. The
arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or disputes. The arbitrator’s award shall be
subject to correction, confirmation, or vacation, as provided by applicable law
setting forth the standard of judicial review of arbitration awards. Judgment
upon the arbitrator’s award may be entered in any court having jurisdiction
thereof.
(g)    Protected Activity Not Prohibited. Executive understands that nothing in
this Agreement limits or prohibits Executive from filing a charge or complaint
with, or otherwise communicating or cooperating with or participating in any
investigation or proceeding that may be conducted by Government Agencies
including disclosing documents or other information as permitted by law, without
giving notice to, or receiving authorization from, the Company. Notwithstanding,
in


10

--------------------------------------------------------------------------------




making any such disclosures or communications, Executive agrees to take all
reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute Company confidential information to any parties
other than the Government Agencies. Executive further understands that Executive
is not permitted to disclose the Company’s attorney-client privileged
communications or attorney work product. In addition, Executive hereby
acknowledges that the Company has provided Executive with notice in compliance
with the Defend Trade Secrets Act of 2016 regarding immunity from liability for
limited disclosures of trade secrets. The full text of the notice is attached in
Exhibit B.
(h)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.
(i)    Withholding. All payments and benefits under this Agreement will be paid
less applicable withholding taxes. The Company is authorized to withhold from
any payments or benefits all federal, state, local, and/or foreign taxes
required to be withheld from the payments or benefits and make any other
required payroll deductions. No member of the Company Group will pay the
Executive’s taxes arising from or relating to any payments or benefits under
this Agreement.
(j)    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
[Signature page follows.]


11

--------------------------------------------------------------------------------






By its signature below, each of the parties signifies its acceptance of the
terms of this Agreement, in the case of the Company by its duly authorized
officer.


COMPANY        WAGEWORKS, INC.
By:             
Title:     
Date:     


EXECUTIVE                    
[NAME]
Date:     






























12

--------------------------------------------------------------------------------




[Signature page to Change in Control and Severance Agreement]
EXHIBIT A

SEVERANCE & GENERAL RELEASE AGREEMENT
I, ____________, of behalf of myself, my heirs, administrators and
representatives, enter into this Severance & General Release Agreement
(“Release”) in exchange for the severance benefits under Section 3 of the Change
in Control and Severance Agreement between WageWorks, Inc. (the “Company”) and
myself, dated ____________, 2018 (the “Agreement”), following the [DATE]
Qualified Termination.
1.I represent that (i) I have received from the Company all wages earned by me
and other amounts owed to me as a result of my employment with the Company
through my Qualified Termination; (ii) I have returned to the Company all items
of property that the Company paid for and/or provided to me for my use during
employment with the Company; and (iii) I have returned the Company all
documents, materials and writings made or received by me during the course of my
employment with the Company (including copies, excerpts and summaries, whether
in paper or electronic form) except my personal copies of documents evidencing
my hire, compensation, benefits and stock options and other equity awards, the
Agreement, my Confidential Information and Inventions Agreement with the Company
(“CIIA”), and any documents I received from the Company as a stockholder of the
Company.
2.    I hereby waive, release and forever discharge the Company, its current and
former officers, directors, agents, employees, stockholders, successors,
assigns, parent, subsidiary and affiliated entities (collectively, “Releasees”)
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorney fees, damages and obligations of every kind and nature, in
law, equity or otherwise, known and unknown, suspected and unsuspected,
disclosed and undisclosed, arising from or relating to any acts or omissions
occurring on and prior to the date I sign this Release, including (without
limitation) those arising from or relating to my hiring and employment with the
Company and the termination of that employment (collectively, “Claims”),
including (without limitation) Claims of wrongful discharge, infliction of
emotional distress, defamation, fraud, breach of contractual obligations,
violation of public policy, discrimination, harassment and retaliation in
violation of applicable law, including under the federal Age Discrimination in
Employment Act of 1967 (“ADEA”), and all Claims for violation of any other
applicable federal, state and/or local law.
(a)    In furtherance of my intent to waive, release and forever discharge all
Claims against the Releasees, including those that are presently “known and
unknown, suspected and unsuspected, disclosed and undisclosed,” I also waive all
rights and benefits conferred on me (if any) by Section 1542 of the California
Civil Code and by any comparable provision of other applicable law. I understand
that Section 1542 provides:
A general release does not extend to claims which the creditor does not know or
suspect to exist in her favor at the time of executing the release, which if
known by her must have materially affected her settlement with the debtor.


13

--------------------------------------------------------------------------------




I understand that this means that, if I later discover facts different from or
in addition to those that I know or believe to be true as of the date this
Release becomes effective, that this Release shall be and remain in full force
and effect in all respects notwithstanding such different or additional facts or
my later discovery of such facts.
(b)    The only exceptions to my waiver, release and discharge of Section 3(a)
of the Agreement are any Claims I may have (i) for severance benefits under the
Agreement; (ii) for benefits under a government-administered benefits program
such as, but not limited to, unemployment insurance benefits; (iii) for workers’
compensation benefits under any of the Company’s workers’ compensation insurance
policy or fund (and I represent that I have provided written report(s) to the
Company’s Chief Financial Officer of all work-related illnesses or injuries I
have incurred during my employment with the Company); (iv) for any benefits
vested under any written employee benefit plan sponsored by the Company and
governed by ERISA; (v) arising from acts or omissions by any Releasees occurring
after the date I sign this Release; and (v) which, under applicable law, are not
waivable.
3.    I acknowledge that I am waiving and releasing any rights I may have under
the Age Discrimination in Employment Act of 1967 ("ADEA"), and that this waiver
and release is knowing and voluntary. I agree that this waiver and release does
not apply to any rights or claims that may arise under the ADEA after the
effective date of this Release. I acknowledge that the consideration given for
this waiver and release is in addition to anything of value to which I am
already entitled. I further acknowledge that I have been advised by this writing
that: (a) I should consult with an attorney prior to executing this Release; (b)
I have twenty-one (21) days within which to consider this Release; (c) I have
seven (7) days following my execution of this Release to revoke this Release;
(d) this Release shall not be effective until after the revocation period has
expired; and (e) nothing in this Release prevents or precludes me from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
I sign this Release and return it to the Company in less than the 21-day period
identified above, I hereby acknowledge that I have freely and voluntarily chosen
to waive the time period allotted for considering this Release. I acknowledge
and understand that revocation must be accomplished by a written notification to
the Company’s Chief Executive Officer that is received prior to the effective
date. The Parties agree that changes, whether material or immaterial, do not
restart the running of the 21-day period. This Release will not become effective
until the eighth day after I have signed this Release, provided that I have not
timely revoked my signature agreement to this Release.
4.    I understand that nothing in this Release shall in any way limit or
prohibit me from engaging in any Protected Activity. For purposes of this
Release, “Protected Activity” shall mean filing a charge, complaint, or report
with, or otherwise communicating, cooperating, or participating in any
investigation or proceeding that may be conducted by, any federal, state or
local government agency or commission, including the Securities and Exchange
Commission, the Equal Employment Opportunity Commission, the Occupational Safety
and Health Administration, and the National Labor Relations Board (“Government
Agencies”). I understand that in connection with such Protected Activity, I am
permitted to disclose documents or other information as permitted by law, and
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, I agree to take


14

--------------------------------------------------------------------------------




all reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute Company confidential information to any parties
other than the Government Agencies. I further understand that “Protected
Activity” does not include the disclosure of any Company attorney-client
privileged communications. In addition, pursuant to the Defend Trade Secrets Act
of 2016, I am notified that an individual will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (i) is made in confidence to a federal, state, or local government
official (directly or indirectly) or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if (and only
if) such filing is made under seal. In addition, an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the individual’s attorney and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.
5.    I represent and warrant that (i) I have carefully read and understand the
terms and conditions of the Agreement, my CIIA and this Release (collectively,
“My Agreements”), (ii) I am not signing this Release in reliance on any promise
or representation not contained in any of My Agreements; and (iii) I sign this
Release knowingly, voluntarily and without coercion or duress.
Date:     
Signature:     
Print Name:     


15

--------------------------------------------------------------------------------






EXHIBIT B
SECTION 7 OF THE DEFEND TRADE SECRETS ACT OF 2016


“ . . . An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that—(A)
is made—(i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. . . . An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual—(A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”






16